DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021, 4/29/2022, and 8/22/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, 15, 16, 23-25, 28-32, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-21, 26, 28-30, 48-51, and 56 of U.S. Patent No. 11,221,353. See chart below for comparisons between the instant application and the US Patent. 
Instant Application
US Patent No. 11,221,353
1. A method for analyzing power quality events in an electrical system, comprising:
1. A method for analyzing power quality events in an electrical system, comprising:
processing electrical measurement data from or derived from energy-related signals captured by a plurality of metering devices to generate or update a plurality of dynamic tolerance curves, wherein each of the plurality of dynamic tolerance curves characterizes a response characteristic of the electrical system at a respective metering point of a plurality of metering points in the electrical system;
processing electrical measurement data from or derived from energy-related signals captured by a plurality of
metering devices in the electrical system,

wherein the energy-related signals may include at least one of: voltage, current, energy, active power, apparent power, reactive power, harmonic voltages, harmonic currents, total voltage harmonic distortion, total current harmonic distortion, harmonic power, individual phase currents, three-phase currents, phase voltages, and line voltages,

and wherein the electrical measurement data from or derived from energy-related signals captured by the plurality of metering devices is processed to generate or update a plurality of dynamic tolerance curves, wherein each of the plurality of dynamic tolerance curves characterizes a response characteristic of the electrical system at a respective metering point of a plurality of metering points in the electrical system; and

selectively aggregating power quality data from the plurality of dynamic tolerance
curves;
selectively aggregating power quality data from the plurality of dynamic tolerance curves to analyze power quality events in the electrical system.
analyzing power quality events in the electrical system based on the selectively aggregated power quality data; and

adjusting or controlling one or more parameters, processes, conditions or loads associated with the electrical system in response to the power quality events analyzed.



Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach analyzing power quality events in an electrical system by selectively aggregating power quality data from a plurality of dynamic tolerance curves. The instant application stating that the analyzed power quality events are used to adjust and control one or more parameters, processes, conditions or loads associated with the electrical system does not make the instant application patentably distinct from the US Patent.

Allowable Subject Matter
Claims 4, 5, 11-14, 17-22, 26, 27, 33-36, and 39-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 6-10, 15, 16, 23-25, 28-32, 37, and 38 are allowable over the prior art and would be in condition for allowance with a timely filed Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115